UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-08291 ISI Strategy Fund, Inc. (Exact name of registrant as specified in charter) 666 Fifth Avenue, 11th FloorNew York, New York (Address of principal executive offices) (Zip code) R. Alan Medaugh, President ISI Inc.666 Fifth Avenue, 11th FloorNew York, New York 10103 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 446-5600 Date of fiscal year end: October 31, 2014 Date of reporting period: January 31, 2014 ISI Strategy Fund, Inc. Schedule of Investments January 31, 2014 (Unaudited) Security Shares Value Common Stocks - 85.14% Consumer Discretionary - 12.79% Auto Components - 0.68% Allison Transmission Holdings, Inc. $ American Axle & Manufacturing Holdings, Inc.* Federal-Mogul Corp.* Goodyear Tire & Rubber Co. (The) Lear Corp. Automobiles - 0.81% Ford Motor Co. General Motors Co.* Winnebago Industries, Inc.* Diversified Consumer Services - 0.19% H&R Block, Inc. Hillenbrand, Inc. Regis Corp. Service Corp. International Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 1.83% Brinker International, Inc. Darden Restaurants, Inc. Denny's Corp.* Diamond Resorts International, Inc.* Dunkin' Brands Group, Inc. Hyatt Hotels Corp. - Class A* International Game Technology Jack in the Box, Inc.* Marriott International, Inc. - Class A McDonald's Corp. MGM Resorts International* Scientific Games Corp. - Class A* Six Flags Entertainment Corp. Wendy's Co. (The) Wyndham Worldwide Corp. Yum! Brands, Inc. Household Durables - 0.84% DR Horton, Inc. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Consumer Discretionary - 12.79% (continued) Household Durables - 0.84% (continued) Harman International Industries, Inc. $ Hovnanian Enterprises, Inc. - Class A* Jarden Corp.* Libbey, Inc.* Newell Rubbermaid, Inc. Internet & Catalog Retail - 0.95% Amazon.com, Inc.* Expedia, Inc. Liberty Interactive Corp. - Class A* Leisure Equipment & Products - 0.14% Brunswick Corp. Mattel, Inc. Media - 4.50% Cablevision Systems Corp. - New York Group - Class A Charter Communications, Inc. - Class A* Comcast Corp. - Class A DIRECTV* DISH Network Corp. - Class A* DreamWorks Animation SKG, Inc. - Class A* Interpublic Group of Cos., Inc. (The) John Wiley & Sons, Inc. - Class A Journal Communications, Inc. - Class A* Liberty Global PLC - Class A* News Corp. - Class A* Omnicom Group, Inc. Scholastic Corp. Thomson Reuters Corp. Time Warner Cable, Inc. Time Warner, Inc. Viacom, Inc. - Class B Walt Disney Co. (The) Multi-Line Retail - 0.65% Big Lots, Inc.* Dollar General Corp.* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Consumer Discretionary - 12.79% (continued) Multi-Line Retail - 0.65% (continued) Kohl's Corp. $ Nordstrom, Inc. Target Corp. Specialty Retail - 1.79% AutoNation, Inc.* AutoZone, Inc.* Best Buy Co., Inc. Chico's FAS, Inc. Express, Inc.* GameStop Corp. - Class A Gap, Inc. (The) Home Depot, Inc. (The) Lowe's Cos., Inc. Sally Beauty Holdings, Inc.* Staples, Inc. Stein Mart, Inc. Systemax, Inc.* TJX Cos., Inc. Ulta Salon, Cosmetics & Fragrance, Inc.* Wet Seal, Inc. (The) - Class A* Zumiez, Inc.* Textiles, Apparel & Luxury Goods - 0.41% Carter's, Inc. NIKE, Inc. - Class B Unifi, Inc.* Wolverine World Wide, Inc. Consumer Staples - 7.33% Beverages - 1.53% Coca-Cola Bottling Co. Consolidated Coca-Cola Co. (The) Coca-Cola Enterprises, Inc. Dr Pepper Snapple Group, Inc. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Consumer Staples - 7.33% (continued) Beverages - 1.53% (continued) PepsiCo, Inc. $ Food & Staples Retailing - 2.12% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Rite Aid Corp.* Safeway, Inc. SUPERVALU, Inc.* Sysco Corp. Wal-Mart Stores, Inc. Food Products - 1.81% Boulder Brands, Inc.* Campbell Soup Co. Chiquita Brands International, Inc.* ConAgra Foods, Inc. Darling International, Inc.* Dean Foods Co.* General Mills, Inc. Kellogg Co. Kraft Foods Group, Inc. McCormick & Co., Inc. - Non-Voting Shares Mondelez International, Inc. - Class A Pilgrim's Pride Corp.* Pinnacle Foods, Inc. TreeHouse Foods, Inc.* Household Products - 1.05% Colgate-Palmolive Co. Harbinger Group, Inc.* Kimberly-Clark Corp. Procter & Gamble Co. (The) Personal Products - 0.30% Avon Products, Inc. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Consumer Staples - 7.33% (continued) Personal Products - 0.30% (continued) Revlon, Inc. - Class A* $ Tobacco - 0.52% Lorillard, Inc. Philip Morris International, Inc. Reynolds American, Inc. Vector Group Ltd. Energy - 7.10% Energy Equipment & Services - 1.25% Cameron International Corp.* Dresser-Rand Group, Inc.* Halliburton Co. ION Geophysical Corp.* Nabors Industries Ltd. Newpark Resources, Inc.* Schlumberger Ltd. Superior Energy Services, Inc. Unit Corp.* Oil, Gas & Consumable Fuels - 5.85% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Chevron Corp. Cimarex Energy Co. Cobalt International Energy, Inc.* ConocoPhillips CONSOL Energy, Inc. Contango Oil & Gas Co.* Denbury Resources, Inc.* Devon Energy Corp. Exxon Mobil Corp. Forest Oil Corp.* Kinder Morgan, Inc. Marathon Oil Corp. Marathon Petroleum Corp. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Energy - 7.10% (continued) Oil, Gas & Consumable Fuels - 5.85% (continued) Murphy Oil Corp. $ Newfield Exploration Co.* Peabody Energy Corp. Southwestern Energy Co.* Tesoro Corp. W&T Offshore, Inc. Financials - 12.06% Capital Markets - 1.41% Bank of New York Mellon Corp. (The) Charles Schwab Corp. (The) E*TRADE Financial Corp.* Franklin Resources, Inc. Goldman Sachs Group, Inc. (The) Investment Technology Group, Inc.* Legg Mason, Inc. Morgan Stanley Raymond James Financial, Inc. State Street Corp. Commercial Banks - 2.56% BB&T Corp. Cullen/Frost Bankers, Inc. CVB Financial Corp. Enterprise Financial Services Corp. Fifth Third Bancorp FirstMerit Corp. MB Financial, Inc. Pinnacle Financial Partners, Inc. PNC Financial Services Group, Inc. (The) Susquehanna Bancshares, Inc. SVB Financial Group* Trico Bancshares Union First Market Bankshares Corp. United Community Banks, Inc.* US Bancorp Washington Trust Bancorp, Inc. Webster Financial Corp. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Financials - 12.06% (continued) Commercial Banks - 2.56% (continued) Wells Fargo & Co. $ Consumer Finance - 0.95% American Express Co. Capital One Financial Corp. DFC Global Corp.* Discover Financial Services Ezcorp, Inc. - Class A* Diversified Financial Services - 1.96% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. MSCI, Inc.* NASDAQ OMX Group, Inc. (The) Resource America, Inc. - Class A Insurance - 3.63% Aflac, Inc. Allstate Corp. (The) American International Group, Inc. American National Insurance Co. Berkshire Hathaway, Inc. - Class B* Brown & Brown, Inc. Chubb Corp. (The) Cincinnati Financial Corp. Employers Holdings, Inc. FBL Financial Group, Inc. - Class A First American Financial Corp. Genworth Financial, Inc. - Class A* Loews Corp. PartnerRe Ltd. Principal Financial Group, Inc. Progressive Corp. (The) Protective Life Corp. RLI Corp. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Financials - 12.06% (continued) Insurance - 3.63% (continued) Unum Group $ Real Estate Investment Trusts - 0.65% American Capital Agency Corp. American Tower Corp. Annaly Capital Management, Inc. Cousins Properties, Inc. - REIT FelCor Lodging Trust, Inc. iStar Financial, Inc.* NorthStar Realty Finance Corp. Parkway Properties Inc. Potlatch Corp. - REIT Strategic Hotels & Resorts, Inc.* Ventas, Inc. Weyerhaeuser Co. Real Estate Management & Development - 0.41% CBRE Group, Inc. - Class A* Jones Lang LaSalle, Inc. Thrifts & Mortgage Finance - 0.49% Capitol Federal Financial, Inc. MGIC Investment Corp.* Ocwen Financial Corp.* Rockville Financial, Inc. Health Care - 11.69% Biotechnology - 1.48% Amgen, Inc. Celgene Corp.* Geron Corp.* Gilead Sciences, Inc.* Halozyme Therapeutics, Inc.* OncoGenex Pharmaceutical, Inc.* Pharmacyclics, Inc.* Quintiles Transnational Holdings, Inc.* Rigel Pharmaceuticals, Inc.* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Health Care - 11.69% (continued) Biotechnology - 1.48% (continued) Targacept, Inc.* $ TESARO, Inc.* United Therapeutics Corp.* Vertex Pharmaceuticals, Inc.* Health Care Equipment & Supplies - 1.82% Accuray, Inc.* Alere, Inc.* Baxter International, Inc. Boston Scientific Corp.* Edwards Lifesciences Corp.* Hologic, Inc.* Medtronic, Inc. Neogen Corp.* STERIS Corp. West Pharmaceutical Services, Inc. Health Care Providers & Services - 3.70% AmerisourceBergen Corp. Cigna Corp. Community Health Systems, Inc.* DaVita HealthCare Partners, Inc.* Emeritus Corp.* Express Scripts Holding Co.* Gentiva Health Services, Inc.* HCA Holdings, Inc.* Health Net, Inc.* HealthSouth Corp. Humana, Inc. Kindred Healthcare, Inc. Laboratory Corp. of America Holdings* LifePoint Hospitals, Inc.* Magellan Health Services, Inc.* McKesson Corp. Quest Diagnostics, Inc. Select Medical Holdings Corp. Team Health Holdings, Inc.* Tenet Healthcare Corp.* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Health Care - 11.69% (continued) Health Care Providers & Services - 3.70% (continued) UnitedHealth Group, Inc. $ WellPoint, Inc. Health Care Technology - 0.07% MedAssets, Inc.* Omnicell, Inc.* Life Sciences Tools & Services - 0.17% Pacific Biosciences of California, Inc.* Thermo Fisher Scientific, Inc. Pharmaceuticals - 4.45% Abbott Laboratories AbbVie, Inc. Allergan, Inc. Bristol-Myers Squibb Co. Eli Lilly & Co. Endo Health Solutions, Inc.* Forest Laboratories, Inc.* Hospira, Inc.* Johnson & Johnson Merck & Co., Inc. Mylan, Inc.* Nektar Therapeutics* Pfizer, Inc. Salix Pharmaceuticals Ltd.* Industrials - 10.89% Aerospace & Defense - 2.25% AAR Corp. Boeing Co. (The) Curtiss-Wright Corp. Exelis, Inc. GenCorp, Inc.* General Dynamics Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Industrials - 10.89% (continued) Aerospace & Defense - 2.25% (continued) Lockheed Martin Corp. $ Precision Castparts Corp. Raytheon Co. Spirit Aerosystems Holdings, Inc. - Class A* United Technologies Corp. Air Freight & Logistics - 0.44% FedEx Corp. United Parcel Service, Inc. - Class B UTi Worldwide, Inc. Airlines - 1.52% Alaska Air Group, Inc. Delta Air Lines, Inc. Republic Airways Holdings, Inc.* United Continental Holdings, Inc.* Building Products - 0.20% AO Smith Corp. Builders FirstSource, Inc.* Griffon Corp. Masco Corp. Commercial Services & Supplies - 0.57% Brink's Co. (The) Iron Mountain, Inc. Republic Services, Inc. Rollins, Inc. United Stationers, Inc. Waste Management, Inc. Construction & Engineering - 0.39% AECOM Technology Corp.* Granite Construction, Inc. KBR, Inc. Tutor Perini Corp.* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Industrials - 10.89% (continued) Construction & Engineering - 0.39% (continued) URS Corp. $ Electrical Equipment - 0.45% Babcock & Wilcox Co. (The) Emerson Electric Co. General Cable Corp. Industrial Conglomerates - 1.02% 3M Co. Danaher Corp. General Electric Co. Machinery - 2.24% AGCO Corp. Blount International, Inc.* Caterpillar, Inc. Deere & Co. Graco, Inc. ITT Corp. Joy Global, Inc. Meritor, Inc.* Mueller Industries, Inc. Navistar International Corp.* Rexnord Corp.* SPX Corp. Stanley Black & Decker, Inc. Timken Co. (The) Toro Co. (The) Trinity Industries, Inc. Professional Services - 0.47% Dun & Bradstreet Corp. (The) Manpowergroup, Inc. Verisk Analytics, Inc. - Class A* Road & Rail - 0.86% Arkansas Best Corp. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Industrials - 10.89% (continued) Road & Rail - 0.86% (continued) Avis Budget Group, Inc.* $ Hertz Global Holdings, Inc.* Ryder System, Inc. Union Pacific Corp. Trading Companies & Distributors - 0.48% GATX Corp. United Rentals, Inc.* Watsco, Inc. WESCO International, Inc.* Information Technology - 14.69% Communications Equipment - 0.99% Aruba Networks, Inc.* Black Box Corp. Brocade Communications Systems, Inc.* Ciena Corp.* Cisco Systems, Inc. Comtech Telecommunications Corp. Harris Corp. Juniper Networks, Inc.* Motorola Solutions, Inc. NETGEAR, Inc.* QUALCOMM, Inc. Computers & Peripherals - 2.88% Apple, Inc. Diebold, Inc. EMC Corp. Hewlett-Packard Co. Lexmark International, Inc. - Class A NCR Corp.* Silicon Graphics International Corp.* Western Digital Corp. Electronic Equipment, Instruments & Components - 0.77% Arrow Electronics, Inc.* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Information Technology - 14.69% (continued) Electronic Equipment, Instruments & Components - 0.77% (continued) Avnet, Inc. $ CTS Corp. Ingram Micro, Inc. - Class A* Insight Enterprises, Inc.* Itron, Inc.* Jabil Circuit, Inc. Plexus Corp.* ScanSource, Inc.* Tech Data Corp.* TTM Technologies, Inc.* Vishay Intertechnology, Inc.* Internet Software & Services - 2.06% Akamai Technologies, Inc.* Brightcove, Inc.* Digital River, Inc.* EarthLink Holdings Corp. Equinix, Inc.* Facebook, Inc. - Class A* Google, Inc. - Class A* j2 Global, Inc. Web.com Group, Inc.* IT Services - 3.10% Automatic Data Processing, Inc. CACI International, Inc. - Class A* Cardtronics, Inc.* Computer Sciences Corp. Convergys Corp. DST Systems, Inc. Fidelity National Information Services, Inc. Fiserv, Inc.* Global Payments, Inc. Heartland Payment Systems, Inc. 52 iGATE Corp.* International Business Machines Corp. MoneyGram International, Inc.* Teradata Corp.* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Information Technology - 14.69% (continued) IT Services - 3.10% (continued) Unisys Corp.* $ Vantiv, Inc. - Class A* Western Union Co. (The) Office Electronics - 0.38% Xerox Corp. Semiconductors & Semiconductor Equipment - 1.74% Atmel Corp.* Broadcom Corp. - Class A Cree, Inc.* Diodes, Inc.* First Solar, Inc.* Intel Corp. Lam Research Corp.* Marvell Technology Group Ltd. Micron Technology, Inc.* ON Semiconductor Corp.* PMC - Sierra, Inc.* Spansion, Inc. - Class A* Texas Instruments, Inc. Software - 2.77% Activision Blizzard, Inc. CA, Inc. Comverse, Inc.* Intuit, Inc. Microsoft Corp. Nuance Communications, Inc.* Oracle Corp. Pegasystems, Inc. Rally Software Development Corp.* Rosetta Stone, Inc.* Rovi Corp.* Solera Holdings, Inc. See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Information Technology - 14.69% (continued) Software - 2.77% (continued) Symantec Corp. $ Materials - 2.93% Chemicals - 1.16% Ashland, Inc. Cytec Industries, Inc. Dow Chemical Co. (The) EI du Pont de Nemours & Co. Mosaic Co. (The) OMNOVA Solutions, Inc.* RPM International, Inc. W.R. Grace & Co.* Construction Materials - 0.07% Vulcan Materials Co. Containers & Packaging - 1.26% Ball Corp. Berry Plastics Group, Inc.* Crown Holdings, Inc.* Myers Industries, Inc. Owens-Illinois, Inc.* Sealed Air Corp. Silgan Holdings, Inc. Metals & Mining - 0.40% Alcoa, Inc. Freeport-McMoRan Copper & Gold, Inc. Newmont Mining Corp. Southern Copper Corp. Paper & Forest Products - 0.04% Wausau Paper Corp. Telecommunication Services - 2.91% Diversified Telecommunication Services - 2.55% AT&T, Inc. CenturyLink, Inc. Cincinnati Bell, Inc.* See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Telecommunication Services - 2.91% (continued) Diversified Telecommunication Services - 2.55% (continued) Consolidated Communications Holdings, Inc. $ General Communication, Inc. - Class A* Level 3 Communications, Inc.* tw telecom, Inc.* Verizon Communications, Inc. Wireless Telecommunication Services - 0.36% Crown Castle International Corp.* NTELOS Holdings Corp. SBA Communications Corp. - Class A* Sprint Corp.* Utilities - 2.75% Electric Utilities - 0.97% American Electric Power Co., Inc. Duke Energy Corp. Exelon Corp. NextEra Energy, Inc. Southern Co. (The) Xcel Energy, Inc. Gas Utilities - 0.31% AGL Resources, Inc. ONEOK, Inc. UGI Corp. Independent Power Producers & Energy Traders - 0.67% AES Corp. Multi-Utilities - 0.73% Ameren Corp. CenterPoint Energy, Inc. Consolidated Edison, Inc. Dominion Resources, Inc. Sempra Energy See Notes to Financial Statements. ISI Strategy Fund, Inc. Schedule of Investments (continued) January 31, 2014 (Unaudited) Security Shares Value COMMON STOCKS - 85.14% (continued) Utilities - 2.75% (continued) Multi-Utilities - 0.73% (continued) Wisconsin Energy Corp. $ Water Utilities - 0.07% American Water Works Co., Inc. Total Common Stocks (Cost $58,382,088) $ Security Interest Rate Maturity Date Principal Amount Value U.S. Treasury Obligations - 11.18% U.S. Treasury Notes % 03/31/14 $ $ U.S. Treasury Notes % 01/31/16 U.S. Treasury Notes % 03/31/17 U.S. Treasury Notes % 08/15/20 U.S. Treasury Notes % 05/15/22 U.S. Treasury Bonds % 08/15/19 Total U.S. Treasury Obligations (Cost $10,075,262) $ U.S. Treasury Bills - 3.55% U.S. Treasury Bills1 % 04/24/14 $ $ U.S. Treasury Bills1 % 05/01/14 Total U.S. Treasury Bills (Cost $3,149,657) $ Total Investments - 99.87% (Cost $71,607,007)** $ Other Assets in Excess of Liabilities - 0.13% Net Assets - 100.00% $ * Non-income producing security. 1 Interest rate presented is yield to maturity. ** Cost for Federal income tax purposes is $71,607,007 and net unrealized appreciation on a tax basis consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Appreciation $ The difference between the federal income tax cost of portfolio investments and the Schedule of Investments cost is due to certain timing differences in the recognition of capital gains and losses under income tax regulations and accounting principles generally accepted in the United States. These timing differences are temporary in nature and are due to the tax deferral of losses on wash sales. See Notes to Financial Statements. ISI Strategy Fund, Inc. Notes to Schedule of Investments January 31, 2014 (Unaudited) 1. Securities Valuation ISI Strategy Fund, Inc.’s (the “Fund”) exchange traded securities and over-the-counter securities listed on the NASDAQ National Market System for which market quotations are readily available are valued each business day using the last reported sales price or the NASDAQ Official Closing Price (“NOCP”) provided by independent pricing services as of the close of trading on the New York Stock Exchange (normally 4:00 p.m. Eastern time). In the absence of a sale price or NOCP, such securities are valued at the mean of the last bid and the last asked prices. Non-exchange traded securities for which quotations are readily available are generally valued at the mean between the last bid and the last asked prices. Debt securities may be valued at prices supplied by the Fund’s pricing agent based on broker or dealer supplied valuations or matrix pricing, a method of valuing securities by reference to the value of other securities with similar characteristics such as rating, interest rate, and maturity. Money market instruments that mature in 60 days or less may be valued at amortized cost unless the Fund’s investment advisor believes another valuation is more appropriate. When valuing securities for which market quotations are not readily available or for which the market quotations that are readily available are considered unreliable, the Fund determines a fair value in good faith under procedures established by and under the general supervision of the Fund’s Board of Directors (the “Board”). The Fund may use these procedures to establish the fair value of securities when, for example, a significant event occurs between the time the market closes and the calculation of the net asset value per share, and the event is likely to affect the Fund’s net asset value per share. Fair valuation may also be used for securities that are subject to legal or contractual restrictions on resale, securities for which no or limited trading activity has occurred for a period of time, or securities that are otherwise deemed to be illiquid (i.e., securities that cannot be disposed of within seven days at approximately the price at which the security is currently priced by the Fund). If a fair value is required, the sub-advisor, Los Angeles Capital Management and Equity Research, Inc., determines the value of the security until the Board meets to establish the fair value of the security. As of January 31, 2014, there were no fair valued securities. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of January 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ $
